 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA 20/9 JUL -9 PM 2:09

DUBLIN DIVISION

UNITED STATES OF AMERICA,
Plaintif £,
Vv.

FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX5215

FUNDS CONTAINED IN VANGUARD
CHARITABLE ENDOWMENT PROGRAM
ACCOUNT ENDING IN XX2970

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX6909;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;

FUNDS SEIZED FROM BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;

FUNDS SEIZED FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;

ee HHH HHH

 

CV 316-020

 
 

 

FUNDS SEIZED FROM UNITED
FIRST FEDERAL CREDIT UNION
ACCOUNT ENDING IN XX7265;

FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX3286;

FUNDS SEIZED FROM ATHENS
FIRST BANK AND TRUST ACCOUNT
ENDING IN XXXX4344;

FUNDS SEIZED FROM EMORY
CAPITAL MANAGEMENT ACCOUNT
ENDING IN XX2400;

FUNDS SEIZED FROM EMORY
CAPITAL MANAGEMENT ACCOUNT
ENDING IN XX2401;

REAL PROPERTY LOCATED AT 821
PLAZA AVENUE, EASTMAN, GEORGIA;

REAL PROPERTY LOCATED AT 3037
HIGHWAY 257, DUBLIN, GEORGIA;

REAL PROPERTY LOCATED AT 2772
CLAXTON DAIRY ROAD, DUBLIN,
GEORGIA ;

REAL PROPERTY CONSISTING OF
62.3 ACRES IN DODGE COUNTY,
GEORGIA; and

REAL PROPERTY CONSISTING OF
56.47 ACRES IN DODGE COUNTY,
GEORGIA,

OOOO

Defendants.

ORDER

 
 

 

On April 7, 2016, the United States Attorney filed this in
rem civil forfeiture proceeding, alleging that the properties
listed in the case caption are subject to forfeiture pursuant to
21 U.S.C. § 881(a) (6) and 18 U.S.C. § 981(a) (1) (A) .? (Doc. No.
1.) This Court has jurisdiction over the case pursuant to 28
U.S.C. § 1345? and 28 U.S.C. § 1355(a) .?

The instant Order focuses on the first two accounts appearing
in the above case caption: Funds Seized from T. Rowe Price Account
Ending in XXXX5215 (the “T. Rowe Price Account”) and the Funds
Contained in Vanguard Charitable Endowment Program Account Ending
in XX2970 (the “Vanguard Account”). All listed assets except the
Vanguard Account were seized by the United States Marshals Service
pursuant to seizure warrants issued in June 2015. The seized
funds, including the T. Rowe Price Account, are currently being
held in a forfeiture fund known as the Seized Assets Deposit Fund

Managed by the United States Marshals Service. The custodian of

 

1 The Government filed an Amended Complaint on April 18, 2016.
(Doc. No. 8.)

2 28 U.S.C. § 1345 provides that “[e]xcept as otherwise provided
by Act of Congress, the district courts shall have original
jurisdiction of all civil actions, suits or proceedings commenced
by the United States ... .”

3 28 U.S.C. § 1355(a) provides: “The district courts shall have
original jurisdiction, exclusive of the courts of the States, of
any action or proceeding for the recovery or enforcement of any
fine, penalty, or forfeiture, pecuniary or otherwise, incurred
under any Act of Congress... .”

 
 

 

the Vanguard Account agreed to freeze the account upon request of
the United States Attorney’s Office. Accordingly, the Vanguard
Account funds remain in the account.

These same captioned assets were listed as property subject
to criminal forfeiture under 18 U.S.C. § 1982(a)(1) in the
Indictment of George Mack Bird III (“George Bird”) filed in the
Southern District of Georgia on March 8, 2017. (United States v.
Bird, Crim. No. 317-001 (S.D. Ga. Mar. 8, 2017).) This civil
action was stayed pending resolution of the criminal matter.
(Order of Apr. 18, 2016, Doc. No. 7.)

George Bird was married to Lisa Bird at the time the assets
were seized. The two had filed for divorce in 2009, but the final
Divorce Decree was not entered until June 26, 2017. The Divorce
Decree clearly recognizes that all of the assets named in this
case (the same assets that were subject to forfeiture in George
Mack's Indictment) are subject to this civil forfeiture action.
(Divorce Decree, Doc. No. 30-1, at 3-4.) Importantly, the Divorce
Decree list includes the two funds at issue in this Order - the T.
Rowe Price and Vanguard Accounts. (Id. ) The Divorce Decree

unambiguously provides as follows:

In the event that any of the assets subject to the
forfeiture action are released, (Lisa Bird] shall
receive the first $2,000,000 of the released assets.*

 

4 The Divorce Decree provides for a further graduated distribution
schedule not relevant here because the total value of the Vanguard
and the T. Rowe Price Accounts appears to be under $2,000,000.

4

 
 

 

(Id. at 4.) The Divorce Decree was signed by Lisa Bird and George
Bird, both of whom were represented by able counsel. (Id. at 6.)
Of note, George Bird’s criminal defense attorneys, Robert R.
McLendon IV and Jason Ferguson, were also present at the
proceeding.>®

Almost nine months later, George Bird pled guilty to an

Information on March 21, 2018. (United States v. Bird, Crim. No.

 

318-005 (S.D. Ga. Mar. 8, 2018) .) The Information’s forfeiture
provision omitted the two subject Accounts (the T. Rowe Price and
Vanguard Accounts). Moreover, the Consent Order of Forfeiture
approved by the presiding judge in the criminal case did not
include the two subject Accounts. The Government represents that
it decided not to pursue these Accounts. In fact, the Plea
Agreement executed by George Bird on March 5, 2018, provides as
follows: “The Government agrees that the funds seized from T.

Rowe Price account ending in XXXX5212° will be returned to the

 

5 Lisa Bird represents that defense counsel were present, either
physically or by telephone, in her Motion for Contempt. (Doc. No.
57, at 5.) The Court has no independent verification of their
appearance because neither Mr. McLendon nor Mr. Ferguson chose to
appear at the hearing of July 2, 2019, despite the Court’s Order
to do so. (See Order of June 24, 2019, Doc. No. 60, at 4-5.)

6 The Government concedes that this provision misidentifies the
account and that the Plea Agreement is meant to reference the T.
Rowe Price Account at issue here.

5

 
 

 

Defendant.” {United States v. Bird, Crim. No. 318-005, Doc. No.

 

8, at 9.)

Two days prior to the guilty plea hearing, Lisa Bird filed a
Notice of Claim in the instant case, claiming an interest in all
of the listed assets, including the two subject Accounts. (Doc.
No. 30.) She attached the Divorce Decree to her Notice of Claim.
Lisa Bird also filed an Answer to the Amended Complaint on April
18, 2018, again asserting an interest in the listed assets. (Doc.
No. 31.)

George Bird was sentenced to serve a total term of 100 months
imprisonment on September 18, 2018. That same day, Lisa Bird filed
in George Bird's criminal case a motion to set aside the Consent
Order of Forfeiture and to reopen the civil forfeiture proceeding.

(United States v. Bird, Crim. No. 318-005, Doc. No. 29.) on

 

September 24, 2018, the Court lifted the stay that had been entered
in this case and re-opened a notice period for the filing of
verified claims. (Doc. No. 33.) In the September 24, 2018 Order,
the Court also ordered that “no disposition of any of the captioned
properties shall be made except upon further Order of the Court.”
(Id. (emphasis added).) To date, no third-party claimant other
than Lisa Bird has filed any claim of interest in any of the
assets.

The Court set an evidentiary hearing in the case for March

26, 2019, but upon a consent motion of the Government and Lisa

 
 

 

Bird, the hearing was continued to allow for discovery. Discovery
in the case closed on June 18, 2019.

On June 19, 2019, Lisa Bird filed a “Motion for Contempt to
Enforce a Court Order” wherein she complains that the two subject
Accounts (T. Rowe Price and Vanguard Accounts) “are in the process
of being returned to George Mack Bird.” (Doc. No. 57, at 3.) The
Court conducted a hearing in the matter on July 2, 2019, in Dublin,
Georgia, at which Assistant United States Attorney Xavier A.
Cunningham and Lisa Bird appeared. As noted supra at note 5,
George Bird’s criminal defense attorneys did not appear despite
being ordered to do so.

At the hearing, AUSA Cunningham represented that the
Government has essentially abandoned the two subject Accounts and
seek to distribute the funds consistent with the Plea Agreement,
particularly as it relates to the T. Rowe Price Account. Lisa
Bird claimed the funds should be released to her in accordance
with the Divorce Decree.

Upon due consideration, the Court finds that Lisa Bird has
established more than a prima facie entitlement to the funds
through the Divorce Decree. Two days prior to the guilty plea
hearing of George Bird, Lisa Bird filed a claim in this civil
forfeiture case, attaching her Divorce Decree which unambiguously
gives her a right to claim the first $2,000,000 of released funds.

Thus, the Government had imputed if not actual knowledge of Lisa

7

 
 

 

 

 

Bird's claim prior to presenting the Plea Agreement to this Court.
In actuality, the Plea Agreement is a contract between the United
States Government and George Bird, but it is not binding upon Lisa
Bird, a non-party. Moreover, the Court is constrained to consider
Georgia law relative to constructive trusts here.’

The Court notes the Government’s unswerving commitment to the
fulfillment of the Plea Agreement in the criminal case of George
Mack Bird III. The Government suggests that its only alternative
is to somehow ensure the direct release of the subject funds to
George Bird. However, upon the facts and law now before the Court
the fate of the funds was sealed on June 26, 2017, by George Bird
himself. Barring some feature or reason yet unknown to the Court,
the Divorce Decree is the controlling document. While the Plea
Agreement says that the T. Rowe Price funds will be “returned” to
George Bird, George Bird had himself predetermined the passage of

the funds to Lisa Bird. The Plea Agreement does not require the

 

7 Under Georgia law, a constructive trust arises “where property
has been acquired by fraud, or where, though not acquired by fraud
it is against equity that it should be retained by the person who
holds it.” Lee v. Lee, 392 S.E.2d 870, 872 (Ga. 1990). “ [A]
constructive trust is a remedy created by a court in equity to
prevent unjust enrichment.” Troutman v. Troutman, 676 S.E.2d 787,
790(Ga App. 2009); see also Murray County v. Pickering, 26 S.E.2d
287, 292 (Ga. 1943) (“A constructive trust is not created by words,
either expressly or impliedly evincing a direct intention to create
a trust, but by construction of equity in order to satisfy the
demands of justice.”). “Equity will not allow one with a legal
interest in a piece of property a windfall recovery when the
beneficial interest should flow to another.” Weekes v. Gay, 256
S.E.2d 901, 904 (Ga. 1979).

 
 

 

Government to guarantee a delivery of funds that would abrogate a
prior and unmistakable obligation. In sum, the return of the
subject funds to Lisa Bird through enforcement of the Divorce
Decree is not a breach of the plea agreement.

Upon the foregoing, the Court is inclined to direct the
Vanguard Account and the funds derived from the T. Rowe Price
Account be remitted to Lisa Bird.

In the interest of judicial expediency, the Court hereby
ORDERS AND DECREES that the United States Marshal shall deposit
the proceeds derived from the seizure of the T. Rowe Price Account
into the Registry of the Court forthwith. The Court further ORDERS
AND DECREES that the custodian of the Vanguard Account shall close
that account and deposit the balance into the Registry of the Court
forthwith. The Clerk of Court shall maintain the funds in the
Registry until further Order of the Court. Finally, IT IS ORDERED
that there shall be no disposition of any of the remaining
properties until further Order of the Court.

Turning back to the disposition of the funds derived from the
two subject Accounts (the T. Rowe Price and Vanguard Accounts),
IT IS HEREBY ORDERED AND DECREED that any interested party shall

show cause in writing, if any they can, within twenty-one (21)

 

8 The check should be made payable to “Clerk, USDC” and mailed to:
Honorable Scott L. Poff, Clerk of Court, Southern District of
Georgia, Post Office Box 8286, Savannah, GA 31412.

9

 
 

 

days hereof as to why these funds should not be distributed to
Lisa Bird as the rightful claimant through a Divorce Decree agreed
to by George Mack Bird III and ordered by the Superior Court of
the Western Judicial Circuit of Georgia.?

The Clerk of Court is directed to serve this Order upon the

following:

George Mack Bird III Lisa Bird

Register No. 21957-021 1060 Winthrop Place
FCI Edgefield Watkinsville, GA 30677

501 Gary Hill Road
Edgefield, SC 29824

George Mack Bird IV Xavier A. Cunningham
2772 Claxton Dairy Road U.S. Attorney’s Office
Dublin, GA 31021 22 Barnard Street, Suite 300

Savannah, GA 31401
George Mack Bird IV
3208 Lexington Farms Drive
Alpharetta, GA 30004-6751

Robert R. McLendon IV Jason Ferguson

214 Court Square, 24 Floor Post Office Box 887

Blakely, GA 39823 Fortson, GA 31808

Vanguard Capital United States Marshals Service
c/o Matthew S. Miner, Esq. Attn: Seized Assets Deposit Fund
Morgan, Lewis & Bokius LLP 125 Bull Street

1111 Pennsylvania Avenue, NW Savannah, GA 31401

Washington, D.C. 20004-2541

Finally, IT IS ORDERED that Lisa Bird’s motion for contempt

(doc. no. 57) is DENIED. Because the Government invoked the

 

9 The Divorce Decree is appended hereto as Court Exhibit A.

10

 
 

 

jurisdiction of this Court to resolve any and all claims related
to the two subject Accounts, and because through the exercise of
its jurisdiction the ends of justice and equity will be served,
the Government’s motion to remove the two subject Accounts from
this lawsuit (doc. no. 63) is DENIED. x
ORDER ENTERED at Augusta, Georgia, this Je day of July,

2019.

 
 

 

UNITED STATES DISTRICT JUDGE

11

 
